 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    COLEMAN KENYATTA SMITH, Jr.,                         No. 2:18-cv-2549 EFB P
12                        Plaintiff,
13            v.                                           ORDER
14    J. GROVE, et al.,
15                        Defendants.
16

17           Plaintiff proceeds without counsel in this action brought pursuant to 42 U.S.C. § 1983.

18   On March 28, 2019, the court dismissed plaintiff’s previous complaints with leave to amend after

19   finding that, for screening purposes, he had failed to state a cognizable claim. ECF No. 9. He has

20   now filed a third amended complaint (ECF No. 15), which is screened below.

21                                                   Screening

22           I.      Legal Standards

23           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

24   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

25   which relief may be granted, or seeks monetary relief against an immune defendant.

26           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

27   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

28   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
                                                          1
 1   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 2   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 3   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 4   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 5   relief above the speculative level on the assumption that all of the complaint's allegations are
 6   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 7   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 8   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
 9          In reviewing a complaint under this standard, the court must accept as true the allegations
10   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
11   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
12   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
13   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
14   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
15   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
16   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
17          II.     Analysis
18          The current complaint alleges a single excessive force claim against defendants Grove and
19   RaSheve. Plaintiff claims that, on an unspecified date, the defendants were escorting plaintiff
20   back to his cell from the recreation yard. ECF No. 15 at 2. RaSheve allegedly asked Grove
21   whether he was “ready” and the two threw plaintiff to the ground. Id. Plaintiff claims he was
22   assaulted thereafter, though he does not specify how or for how long. Id. He alleges that the
23   assault stopped when he “screamed to make the defendants stop” and they complied. Id. Plaintiff
24   claims that this type of alleged misconduct is part of a pattern and is likely to reoccur. Id. These
25   allegations lack factual context. Plaintiff has failed, for instance, to allege: (1) when this incident
26   occurred; (2) what, if any, motive the defendants had for assaulting him; and (3) the nature of the
27   assault or how long it lasted. Absent this context, plaintiff’s claim does not rise above the sort of
28   “unadorned, the-defendant-unlawfully-harmed-me accusation” that the Supreme Court has
                                                         2
 1   deemed non-compliant with Rule 8 of the Federal Rules of Civil Procedure. Ashcroft v. Iqbal,
 2   556 U.S. 662, 678 (2009). And these contextual gaps in the pleading are not new. In its previous
 3   screening order, the court informed plaintiff that he “must allege more about the circumstances at
 4   issue, i.e., why yard had been recalled, the severity of any threat perceived by the officers, why
 5   the officers began to beat plaintiff, and if or when plaintiff struck or resisted the officers.” ECF
 6   No. 9 at 3. Plaintiff has not addressed this issue in his current complaint.
 7             The court will afford plaintiff one final opportunity to amend and address the foregoing
 8   gaps in his pleading.
 9             III.   Leave to Amend
10             Plaintiff is cautioned that any amended complaint must identify as a defendant only
11   persons who personally participated in a substantial way in depriving him of his constitutional
12   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
13   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
14   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
15   include any allegations based on state law that are so closely related to his federal allegations that
16   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
17             The amended complaint must also contain a caption including the names of all defendants.
18   Fed. R. Civ. P. 10(a).
19             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
20   George, 507 F.3d 605, 607 (7th Cir. 2007). Nor, as mentioned above, may he bring unrelated
21   claims against multiple defendants. Id.
22             Any amended complaint must be written or typed so that it so that it is complete in itself
23   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
24   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
25   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
26   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
27   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
28   1967)).
                                                         3
 1          Any amended complaint should be as concise as possible in fulfilling the above
 2   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
 3   background which has no bearing on his legal claims. He should also take pains to ensure that his
 4   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
 5   and organization. Plaintiff should carefully consider whether each of the defendants he names
 6   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 7   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 8                                                Conclusion
 9          Accordingly, it is ORDERED that:
10          1. Plaintiff’s third amended complaint (ECF No. 15) is DISMISSED with leave to amend
11   within 30 days from the date of service of this order; and
12          2. Failure to file an amended complaint that complies with this order may result in the
13   dismissal of this action for the reasons stated herein.
14   DATED: March 9, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
